DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-11, 22-23 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Huang (US Publication No 2020/0043793).

    PNG
    media_image1.png
    476
    625
    media_image1.png
    Greyscale

Regarding claim 1, Huang discloses a semiconductor device comprising: a substrate Fig 1,20 including an active region that extends in a first direction Fig 1,24; a gate structure Fig 4A, 30 that intersects the active region and that extends in a second direction; a source/drain region Fig 12, 42’ on the active region on at least one side of Fig 12, 60 on the source/drain region Fig 12, 42’  on the at least one side of the gate structure; and a contact insulating layer Fig 12, 48 on sidewalls of the contact plug, wherein a lower end of the contact plug is located closer to the substrate than a lower end of the source/drain region Fig 12.

Regarding claim 2, Huang discloses wherein the contact plug has a length in the second direction that is greater than a length of the source/drain region in the second direction Fig 12.
Regarding claim 3, Huang discloses wherein the contact insulating layer is spaced apart from an end portion of the source/drain region in the second direction Fig 10A.
Regarding claim 4, Huang discloses wherein the contact insulating layer surrounds the contact plug, when viewed in a plan view Fig 12.
Regarding claim 5, Huang discloses wherein the source/drain region has an upper surface having a planar shape in the first direction, and wherein the contact plug is in contact with the upper surface of the source/drain region Fig 12.
Regarding claim 6, Huang discloses further comprising a sidewall insulating layer Fig 12, 39 in contact with a portion of an outer surface of the source/drain region and in contact with the contact plug Fig 12.
Regarding claim 7, Huang discloses wherein the source/drain region includes a first surface that extends obliquely from the active region in an upward direction, when viewed in a cross-sectional view along the second direction, wherein the sidewall insulating layer is located on the first surface Fig 12.
Fig 12.
Regarding claim 10, Huang discloses wherein a lower surface of the gate structure is located a same distance from the substrate as a lower surface of the contact plug or is closer to the substrate than the lower surface of the contact plug Fig 10A and Fig 12.
Regarding claim 11, Huang discloses further comprising a plurality of channel layers on the active region and spaced apart from each other in a vertical direction perpendicular to the first and second directions, wherein the gate structure surrounds the plurality of channel layers Fig 10A and Fig 12.
Regarding claim 22, Huang discloses a semiconductor device comprising: a substrate Fig 1,20  including active regions Fig 1,24 that extend in a first direction; gate structures Fig 4A,30 including gate electrode layers that intersect the active regions and that extend in a second direction Fig 4A; source/drain regions Fig 12, 42’ on the active regions on at least one sides of the gate structures Fig 12; contact plugs Fig 12, 60 on the source/drain regions on the at least one sides of the gate structures Fig 12; contact insulating layers Fig 12, 46 that contact the gate structures and that surround sidewalls of the contact plugs; and a sidewall insulating layer Fig 12, 39 that contacts a portion of an outer surface of the source/drain regions and that contacts the contact plugs Fig 12.
Regarding claim 23, Huang discloses wherein a lower end of each of the contact plugs is closer to the substrate than a lower end of each of the source/drain regions Fig 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No 2020/0043793) in view of Cheng et al (US Publication No. 2015/0194518).
Regarding claim 12, Huang discloses  a semiconductor device comprising: a substrate Fig 1,20 and including active regions that extend in a first direction Fig 1, 24; gate structures that intersect the active regions Fig 4A, and that extend in a second direction Fig 4A; source/drain regions Fig 12, 42’on the active regions on at least one sides of the gate structures and including metal-semiconductor layers in upper ends ¶0043; contact plugs Fig 12, 60 on the at least one sides of the gate structures Fig 12, having portions of outer surfaces in contact with the source/drain regions Fig 12, and having lower ends located closer to the substrate than lower ends of the source/drain regions Fig 12; and contact insulating layers Fig 12, 48 on sidewalls of the contact plugs, wherein each of the gate structures includes a gate insulating layer Fig 10A, 52 and a gate electrode layer Fig 10A, 54 stacked sequentially on the substrate, and gate spacer layers Fig 10A, 38 on sidewalls of the gate electrode layer in the first direction. Huang discloses all the limitations except for the distance of the contact.
Fig 1 having a first region and a second region Fig 1, wherein a first distance between the gate electrode layer and each of the contact plugs adjacent to the gate electrode layer in the first region is shorter than a second distance between the gate electrode layer 106 and each of the contact plugs 104 adjacent to the gate electrode layer in the second region Fig 1. Huang and Cheng are analogous art because they are directed to semiconductor devices having specific contact plugs arrangement and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the contact plug of the first and second region and incorporate the teachings of Cheng to improve device performance ¶0002-0003.
Regarding claim 13, Huang discloses wherein the contact insulating layers contact the gate spacer layers in the first direction Fig 10A.
Regarding claim 14, Huang discloses wherein lower surfaces of the contact insulating layers are in contact with the metal-semiconductor layers Fig 10A.


Regarding claim 16, Huang discloses, wherein the contact insulating layers have a third thickness in the first region in the first direction, and the contact insulating layers have a fourth thickness in the second region in the first direction, greater than the third thickness Fig 10A and Fig 12.
Fig 1.
Regarding claim 18, Huang discloses wherein, at a boundary between the first region and the second region, the contact insulating layer in the first region contacts the contact insulating layer in the second region Fig 10A and Fig 12.
Regarding claim 20, Cheng discloses wherein the gate electrode layer has a third width in the first region in the first direction, and the gate electrode layer has a fourth width in the second region in the first direction, greater than the third width Fig 1 and 5.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No 2020/0043793) in view of Cheng et al (US Publication No. 2015/0194518) and in further view of Basker et al (US Patent No. 9,543,435).
Regarding claim 15, Huang and Cheng disclose all the limitations except for the thickness. Whereas Basker discloses wherein the gate spacer layers have a first thickness in the first region in the first direction, and the gate spacer layers have a second thickness in the second region in the first direction, greater than the first thickness Fig 7. Huang and Basker are analogous art because they are directed to Fin FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Huang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the thickness of the gate spacers and incorporate the teachings of Basker to provide improve insulation dependent on the type of device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811